Citation Nr: 0423664	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastritis as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1969 to May 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
gastritis as secondary to PTSD and a September 1999 rating 
decision which continued that denial and also denied service 
connection for hypertension as secondary to PTSD.  In June 
2003, the Board remanded this case to the RO for further 
action.  


FINDINGS OF FACT

1.  The veteran's PTSD aggravates her gastritis.  

2.  PTSD produces an increase in severity of hypertension.  


CONCLUSIONS OF LAW

1.  A degree of disability due to gastritis is proximately 
due to PTSD.  38 C.F.R. § 3.310(a) (2003); see Allen v. 
Brown, 7 Vet. App. 439 (1995)..

2.  A degree of disability due to hypertension is proximately 
due to PTSD.  38 C.F.R. § 3.310(a) (2003); see Allen v. 
Brown, 7 Vet. App. 439 (1995)..





REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the veteran 
was afforded VCAA notice in June 2003.  Regardless, her 
claims of service connection for gastritis and hypertension 
are being granted so any deficiencies with regard to VCAA are 
harmless and nonprejudicial.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a relationship between the service-
connected disability and the nonservice-connected disability.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The United States Court of Appeals for Veterans Claims (the 
Court) has determined that the term disability as used in 
38 U.S.C.A. § 1110 refers to impairment of earning capacity, 
and that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  To the extent that such additional disability 
is literally a result of "personal injury suffered or disease 
contracted in line of duty," under 38 U.S.C.A. § 1110, 
service connection should be established.  In such a case, 
the additional "disability" results from the original 
service-connected condition.  Thus, pursuant to 38 U.S.C.A. 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.   

In this case, the veteran has been diagnosed with gastritis.  
She has also been diagnosed with hypertension.  There are 
conflicting opinions regarding whether the gastritis and 
hypertension are related to the veteran's PTSD.  

In March 1999, the veteran's treating VA psychiatrist stated 
that it was her medical opinion that the veteran suffered 
from gastritis which was a result of or secondary to her 
PTSD.  She also stated that the veteran's hypertension was a 
result of her PTSD.  The psychiatrist did not provide the 
basis for this opinion.  However, she noted that she was an 
M. D.

In April 1999, the veteran was afforded a VA examination 
which resulted in a diagnosis of chronic gastritis.  This 
examiner stated that it is clear that PTSD or any type of 
stressful situation can, at times, caused gastrointestinal 
complaints.  He further stated that it was more likely that 
the veteran's gastritis was related to her previous use of 
nonsteroidal anti-inflammatory drugs associated with her 
arthritis and muscle aches and pains.  He stated that 
certainly her PTSD can, at times, aggravate these complaints.  
He indicated that while the PTSD may aggravate the 
complaints, it was his candid opinion that it was more likely 
than not that the PTSD was not the etiology of her gastritis.  

With regard to hypertension, the examiner stated that the 
overwhelming majority of patients with hypertension have 
hypertension for no known cause and this is essential 
hypertension.  This would cover 95% of the patients with 
hypertension.  Other patients may have a corrective cause, 
such as coarctation of the aorta, pheochromocytoma, and the 
like.  In this examiner's opinion, PTSD was not the cause of 
the veteran's hypertension.  The examiner opined that the 
veteran had essential hypertension.  He further stated that 
certainly, PTSD or any type of stressful situation could 
aggravate one's hypertension, but this veteran's hypertension 
was well-controlled at this time and there was no history of 
heart disease.  

Since these 2 opinions conflicted, another VA opinion was 
sought.  In August 2003, the veteran was afforded a VA 
examination which resulted in a diagnosis of gastritis.  The 
examiner stated that he had reviewed the claims file and the 
2 prior opinions.  He opined that the veteran's gastritis was 
not caused by her PTSD, but more likely, it was related to 
the prior use of nonsteroidal anti-inflammatory drugs that 
she had taken for arthritis, but had not taken in 6 years.  
However, he further stated that certainly, her PTSD could 
exacerbate her gastritis and probably has, although he 
thought it did not cause the gastritis.  

With regard to hypertension, the examiner stated that he had 
reviewed the claims file and the 2 prior opinions.  He opined 
that the veteran most likely had essential hypertension and 
he did not think that PTSD caused it, but certainly it was 
known that it can exacerbate it and that her blood pressure 
was better controlled when she did take Xanax, which was a 
tranquilizer.  

This examiner provided another opinion in November 2003.  The 
examiner opined that it was his opinion that the veteran's 
gastritis and her hypertension were not exacerbated by her 
PTSD and that there was no relationship between and 
gastritis, hypertension, and her PTSD.  The examiner did not 
provide any reason for his change of opinion.  

According to Allen, secondary service connection may be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  In this case, the 
veteran is service-connected for PTSD.  She has gastritis and 
hypertension, also.  The March 1999 examiner opined that the 
two were etiologically related.  The April 1999 examiner 
opined that PTSD did not cause the gastritis or the 
hypertension.  Although he noted that PTSD could and might 
aggravate gastrointestinal complaints and hypertension, he 
felt that the 2 were not etiologically related.  The third 
examiner also opined that PTSD did not cause gastritis, 
however, he indicated that it probably had aggravated the 
gastritis.  He noted that PTSD can exacerbate hypertension.  
The last opinion indicated that there was no relationship 
between gastritis, hypertension, and her PTSD.  

In viewing the competent evidence overall, the first examiner 
provided no basis for her opinion.  This lessens the 
probative value of the opinion.  The United States Court of 
Appeals for Veterans Claims ("the Court") has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
second examiner reviewed the claims file and examined the 
veteran.  This opinion is therefore probative.  The third 
examiner reviewed the claims file to include the 2 prior 
opinions and examined the veteran.  As this examiner had the 
benefit of the review of the 2 prior opinions, this opinion 
has the most probative value.  In November 2003, this 
examiner provided another opinion, this one a negative 
opinion, in which he indicated that there was no relationship 
between gastritis, hypertension, and PTSD.  However, the 
examiner essentially provided no reasoning for the change.  
Therefore, the revised opinion is accorded little probative 
value.  See Murphy.  

The 2 more probative opinions stated that PTSD did not cause 
the gastritis or the hypertension.  However, these 2 opinions 
recognized that PTSD can aggravate gastritis and 
hypertension.  The second opinion did not go so far as to 
state that the veteran's PTSD had in fact aggravated the 
gastritis or the hypertension in this case.  However, the 
third opinion stated that it probably had in fact aggravated 
the gastritis and can exacerbate the hypertension.  Although 
the qualifier "probably" was used, in viewing the evidence 
has a whole, it tends to show aggravation in this case.  All 
examiners recognized that there was at least a possibility 
that the PTSD caused (the first examiner), could aggravate 
(the second examiner), or had probably aggravated (the third 
examiner), the veteran's gastritis and his hypertension.  In 
affording all doubt to the veteran, service connection is 
warranted for gastritis and hypertension.  


ORDER

Service connection for gastritis is granted.  

Service connection for hypertension is granted.  



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



